DETAILED ACTION
	This Office action is responsive to (the After Final Consideration Pilot request) filed on 02/05/21.
	Since the After Final Consideration Pilot request is persuasive and in view of the newly discovered reference(s), the rejection of the last Office Action is withdrawn. Rejections based on the newly cited reference(s) follow.
Priority
1.	This application appears to be a DIV of Application No. 15/357,680, filed 11/21/2016, now Pat. No. 10,163,766.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 15, and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Abdo et al. (8,535,982) and Arshad (US 2012/0306065), separately.
Regarding claims 1-4, Abdo et al. (See specifically Figs. 2-8 and the associated description) discloses a semiconductor device (800/805) comprising: radius of curvature in an electrical contact (220/240) comprising a first side and a second side opposite the first side; and an encapsulant (720) directly coupled to the second side of the electrical contact (220/240) (See Figs. 7-8); wherein the first side (815/825) of the electrical contact (220/240) is exposed on a first side of the semiconductor device (800/805); and wherein, at a sidewall of the semiconductor 
Regarding claims 15 and 19-20, Abdo et al. discloses a leadless semiconductor device (800/805) comprising: a die (410/415) comprising a first side (e.g., a bottom side) and a second side (e.g., a upper side) opposite the first side; a die flag (210/215) coupled to the first side of the die (410/415) (See Fig. 8); a wire bond (420/425/430/435) coupled to the second side of the die and to a contact (220/240); and an encapsulant (720) encapsulating the wire bond (420/425/430/435) (Figs. 7-8); wherein the die flag (210/215) is exposed on a first side (e.g., a bottom side) of the semiconductor device (800/805); wherein the contact (220/240) is exposed on a first side of the semiconductor device and on a third side of the semiconductor device (800/805); wherein the third side of the semiconductor device is perpendicular to the first side of the semiconductor device (800/805); and wherein an exposed portion of a length of the contact (220/240) comprises a concave curvature towards the die (410/415) and radially slopes towards a second side of the semiconductor device opposite the first side of the semiconductor device (See Fig. 8). Abdo et al. further discloses a notch (810/820/830/840) in the first side of the semiconductor device (800/805) (See Fig. 8).
.	
4.	Claims 1-4, 7, 15, and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (9,601,415).
Regarding claims 1-4 and 7, Makino (See specifically Figs. 4-5, 9-10, and the associated description) discloses a semiconductor device (1) comprising: radius of curvature in an electrical contact (LD) comprising a first side (LDb) and a second side (LDt) opposite the first side (LDb) (See Fig. 5); and an encapsulant (MR) directly coupled to the second side (LDt) of the electrical contact (LD) (See Figs. 4-5); wherein the first side (LDb) of the electrical contact (LD) is exposed on a first side (MRb) of the semiconductor device (1); and wherein, at a sidewall (MRs) of the semiconductor device (1), a length of the electrical contact (LD) linearly slopes towards a second side (MRt) of the semiconductor device (1) opposite the first side (MRb) of the semiconductor device (1), the sidewall (MRs) of the semiconductor device (1) extending between the first side (MRb) of the semiconductor device (1) and the second side (MRt) of the semiconductor device (1) (See Figs. 5 and 9). Makino further discloses a die (CHP) coupled to a die flag (DP), which is exposed on the first side (MRb) of the semiconductor device (1), a wire bond (BW) coupling the die (CHP) to the electrical contact (LD), wherein the wire bond (BW)  is encapsulated by the encapsulant (MR) and the electrical contact (LD) is plated with a plating layer (SD) (See Figs. 5 and 9).
Regarding claims 15 and 19-20, Makino discloses a leadless semiconductor device (1) comprising: a die (CHP) comprising a first side (CPb) and a second side (CPt) opposite the first .
5.	Claims 8, 10-11, and 13-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Koschmieder (US 2014/0151865) and Li et al. (7,023,074), separately.
Regarding claim 8, Koschmieder (See specifically Figs. 4-11 and the associated description) discloses a semiconductor device comprising: a die (720) comprising a first side (e.g., a bottom side) and a second side (e.g., a top side) opposite the first side (See Fig. 11); a die flag (1130) coupled to the first side of the die (720); a plurality of wire bonds (730) coupled to the second side of the die (720) and to a plurality of contacts (1115/1125); and  an encapsulant (1010) encapsulating the plurality of wire bonds (730); wherein the die flag (1130) and the plurality of contacts (1115/1125) are exposed on the first side of the semiconductor device; and wherein an exposed portion (1110/1120) of a length of each of the plurality of contacts (1115/1125) extends towards a second side of the semiconductor device opposite the first side of the semiconductor device in a perpendicularly stepped configuration (742/744) formed by a 
Regarding claims 10-11, Koschmieder further discloses the exposed portion (1110/1120) of the length of each of the plurality of contacts (1115/1125) extends towards the second side of the semiconductor device in a straight direction (See Fig. 11), wherein the exposed portion (1110/1120) of the length of each of the plurality of contacts (1115/1125) extends towards the second side of the semiconductor device in a direction perpendicular to a plane formed by the die flag (1130) (See Fig. 11).
Regarding claims 13-14, Koschmieder further discloses the plurality of contacts (1115/1125) extend to a plurality of sidewalls of the semiconductor device between and perpendicular to the first side of the semiconductor device and the second side of the semiconductor device (See Figs. 2 and 11), wherein the semiconductor device is a leadless semiconductor device.
Li et al. (See Specifically Figs. 3-5 and the associated description) also teaches a leadless semiconductor device identical to Koschmieder’s device; therefore, the leadless semiconductor device in claims 8, 10, 11, and 13-14, are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. for the similar reasons detailed above.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over each of Abdo et al. (8,535,982) and Arshad (US 2012/0306065) in view of Makino (9,601,415).
Regarding claim 7, Asano discloses all the limitations of the claimed invention except for specifying the electrical contact being a plated contact.
Makino, while related to a similar semiconductor device, teaches (See Figs. 4-5, 9-10, and the associated description) a die (CHP) coupled to a die flag (DP) and electrically connected to electrical contacts (LD) via wire bond (BW), wherein the electrical contact (LD) is plated with a plating layer (SD) to function as a bonding material when the electrical contact (LD) is bonded with a terminal on the mounting board side (See Figs. 4-5 and 9-10, Col. 9, lines 18+).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Asano’s device by applying the plating layer on the bottom surface of the 
Conclusion 
8.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
9.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 4, 2021